      Case 8-18-71748-ast      Doc 935    Filed 04/07/21   Entered 04/07/21 15:18:24




          Liquidating Trust Agreement



                                                                      Liquidating Tru

Motion Objecting to Claim No. 44 Filed By Bernard Lirola IRA
   Case 8-18-71748-ast    Doc 935   Filed 04/07/21   Entered 04/07/21 15:18:24




                                                   ____________________________
Dated: April 7, 2021                                         Alan S. Trust
       Central Islip, New York                   Chief United States Bankruptcy Judge
